Citation Nr: 1123905	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-39 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. H.  Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDING OF FACT

The Veteran's sleep apnea is not etiologically related to active service or to a service-connected disability.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for sleep apnea.  The Board will initially consider certain preliminary matters and will then address the legal criteria and the facts of the case at hand. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case full notice, to include notice with respect to the disability-rating and effective-date elements of the claim, was provided to the Veteran by letter mailed in November 2008, prior to the February 2009 rating decision on appeal.

The Board also finds that VA has complied with its duty to assist the Veteran in the development of the claim.  In this regard, the Board notes that service treatment records (STRs) and VA medical records have been associated with the claims folders.  The Veteran was provided with appropriate VA medical examination regarding the claim herein decided.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.
Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised in order to more thoroughly reflect the holding in Allen, that secondary service connection is available for chronic aggravation of a nonservice-connected disorder.  The revised § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service- connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity due to the natural progress of the disease from the current level.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service treatment records (STRs) show no indication of sleep apnea or related symptoms.  However, the Veteran asserts his sleep apnea is secondary to the service-connected cervical fracture with loss of use of both legs and sensory deficits in the trunk and legs, which is currently rated as 100 percent disabling.

The earliest notation in the record of a sleep apnea disorder is contained in a VA inpatient treatment note dated in August 2003 ("morbid obesity with sleep apnea").  In September 2003 the Veteran had an episode of postoperative desaturation secondary to nasal obstruction, but the situation resolved with nasal airway.  

In May 2007 the Veteran had bilateral pneumonia status post respiratory failure for which he underwent a regimen of mechanical ventilation.  In December 2007 a VA physician noted an impression of obesity, hyperventilation syndrome and obstructive sleep apnea (OSA) with respiratory acidosis; treatment was by bi-level/biphasic positive air pressure (BiPAP) machine. 
 
The Veteran had a VA respiratory diseases examination in December 2008, performed by a physician who reviewed the claims files and medical records.  The examiner noted initial onset of the disorder in the winter of 2007, with progressively worsening symptoms since then.  The Veteran stated that acute attacks of sleep apnea had stopped since he began using a continuous positive air pressure (CPAP) machine while sleeping.  The examiner noted the Veteran's subjective report of symptoms and also noted clinical observations in detail.  The examiner diagnosed sleep apnea, noting the Veteran had never had a sleep study but could be diagnosed based on his objective clinical findings and appropriate response to CPAP treatment.  The examiner stated it is less likely than not that the claimed sleep apnea is secondary to the service-connected cervical spine injury.  

As rationale, the examiner noted sleep apnea is not usually related to trauma, except for a very small percentage of patients who develop sleep apnea secondary to bony spur formation of the cervical vertebrae with resultant obstruction of the airway, but recent cervical X-ray studies do not show the Veteran with such cervical bone spurs.  Review of current medical literature indicates sleep apnea is usually secondary to multiple physical traits, including but not limited to obesity and craniofacial or upper airway soft tissue abnormalities.  In this case, the Veteran is obese, and obesity is the best-documented risk factor for OSA.

In November 2009 during VA inpatient treatment the Veteran experienced OSA with episodes of hypoxia.  He was unable to tolerate a face mask but was provided with a nasal mask, which he tolerated well. 

On review of the evidence above, the Board notes the Veteran has been competently diagnosed with sleep apnea; the first element of service connection is accordingly satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case the competent and uncontroverted medical opinion of record states the Veteran's diagnosed sleep apnea is not etiologically related to his service-connected cervical spine disability.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board has considered whether service connection is warranted on a direct basis.  However, there is no evidence of sleep apnea until several decades after service or evidence suggesting that it is related to active service.  Moreover, the Veteran has not contended otherwise.  The Board accordingly finds that direct service connection is not warranted.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence submitted by the Veteran in the form of his correspondence to VA and his statements to various medical providers.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran's correspondence to VA expresses his personal belief that the claimed sleep apnea is secondary to the service-connected cervical spine disability.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As explained above, the competent medical opinion shows the claimed disability is not related to service-connected disability, and as a layperson the Veteran is not competent to assert a contrary opinion. 
 
In sum, based on the medical and lay evidence above, the Board finds the Veteran's sleep apnea is not etiologically related to active service or to a service-connected disability.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.



      (CONTINUED ON NEXT PAGE)
ORDER

Service connection for sleep apnea is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


